Per Curiam. Booth, C. J.
In cases of this sort it is of great importance that there should be notice, and written is most proper; but we are unwilling to apply so strict a rule to this case, *311as we think the practice has been lax. As verbal notices have been heretofore admitted in practice without objection, we will let this paper be read to the jury. But we now give the gentlemen of the Bar notice “that hereafter we will in every case exact -a, written notice,” unless it is dispensed with by the opposite party.